                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                November 13, 2018
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JEREMY CURL,                                 §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 3:15-CV-0264
                                             §
BRAZORIA COUNTY SHERIFF’S                    §
OFFICE, et al,                               §
                                             §
        Defendants.                          §


                       MEMORANDUM OPINION AND ORDER

       Plaintiff Jeremy Curl brought this lawsuit alleging that Defendants used excessive

force against him during a traffic stop. In an opinion dated August 14, 2018, the Court

granted summary judgment for Defendants and dismissed Plaintiff’s claims with

prejudice (Dkt. 60). On the same day, the Court entered a final judgment (Dkt. 61).

Plaintiff timely filed a motion to alter or amend the judgment (Dkt. 62), and Defendants

have responded (Dkt. 64). Having considered the parties’ filings, the relevant authorities,

and all matters of record, the Court concludes that the motion should be denied for the

reasons that follow.

       Federal Rule of Civil Procedure 59(e) permits a litigant to file a motion to alter or

amend a judgment. A motion under Rule 59(e) “is not the proper vehicle for rehashing

evidence, legal theories, or arguments that could have been offered or raised before the

entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004).

Instead, the rule serves the narrow purpose of allowing a party to bring errors or newly



1/4
discovered evidence to the Court’s attention. See In re Rodriguez, 695 F.3d 360, 371 (5th

Cir. 2012). Moreover, “an unexcused failure to present evidence available at the time of

summary judgment provides a valid basis for denying a subsequent motion for

reconsideration.” Templet, 367 F.3d at 479.

       Plaintiff first argues that reconsideration is warranted because “this Court did not

consider certain evidence [that] would have changed the outcome, specifically the

affidavits of Jeremy Curl and his mother’s affidavit,” in conjunction with the video

evidence (Dkt. 62, at 2).1      Plaintiff’s affidavit (Dkt. 51-1, at 4-5), prepared before

Plaintiff retained counsel, raised two main issues: that civilians were present during the

traffic stop and would have information essential to Plaintiff’s summary judgment

response; and that Plaintiff had been unable to obtain the Brazoria County policy on use

of “choke holds” during an arrest.2 Regarding the civilians’ presence, Plaintiff’s counsel

subsequently briefed the issue on summary judgment (Dkt. 51, at 6-7) but, as held in the

Court’s opinion, cited no authority suggesting that their presence was “relevant to, or

could prevent summary judgment on, his Fourth Amendment claim” (Dkt. 60, at 18

n.19). Regarding Brazoria County’s choke hold policy, neither Plaintiff’s summary

judgment briefing nor his current motion demonstrate the relevance of any such policy to

a question of material fact on the Fourth Amendment issue that was before the Court.

Similarly, Plaintiff’s mother’s affidavit, which stated that she possessed “a video from the

1
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination of docket entries on the Court’s electronic case filing (“ECF”) system.
2
        Plaintiff also stated that he had been unable to conduct legal research (id.). However,
Plaintiff subsequently retained counsel, who filed his summary judgment briefing.


2/4
officers[’] police car . . . that clearly show[ed] the brutality” of Defendants during

Plaintiff’s arrest (Dkt. 51-2, at 39), also provides no basis for reconsideration of the

Court’s prior ruling.    The Court thoroughly reviewed all video evidence and cited

extensively to the videos throughout its opinion. See Dkt. 60, at 2-9, 16-18.

       Second, Plaintiff argues that the Court’s decision violated Tolan v. Cotton, 572

U.S. 650 (2014), because Tolan “requires this court to credit evidence that contradicted

some of [this Court’s] key factual conclusions that the use of force . . . was not excessive

force” (Dkt. 62, at 3). In Tolan, the Supreme Court reversed a summary judgment for

defendants in an excessive force case because the lower courts improperly had “resolved

disputed issues in favor of the moving party.” See Tolan, 572 U.S. at 657-58 (citing

testimony from depositions and a related criminal trial that was “directly contradictory”

to the lower courts’ characterization of the evidence). Plaintiff asserts that in this case the

Court improperly “gave credence to officers who struck Jeremy Curl 18 times” (Dkt. 62,

at 3). In fact, however, the Court’s opinion relied on the video evidence, in addition to

law enforcement affidavits and Curl’s own statement that he had attempted to flee. See

Dkt. 60, at 16-17 (holding that uncontroverted evidence showed that Curl did not comply

with officers’ original instructions, that he struggled with officers as they tried to

handcuff him, and that the officers ceased using force as soon as Curl was handcuffed).

Moreover, although Plaintiff maintains that the Court failed adequately to address his

arguments that he was injured during the incident and was unarmed, the Court thoroughly

considered his arguments and concluded that he had failed to demonstrate a genuine issue

of material fact on the Fourth Amendment question (id. at 17-18). Plaintiff’s current


3/4
motion identifies no particular fact(s), whether previously argued or not, that the Court

failed to credit or that should have prevented summary judgment in Defendants’ favor.

      Plaintiff presents no justification to alter or amend the Court’s judgment. See

Templet, 367 F.3d at 479. Therefore, his motion to alter or amend judgment (Dkt. 62) is

DENIED.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, this 13th day of November, 2018.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




4/4
